Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 1 of 16 PageID #: 575



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


 CITIBANK, N.A., AS TRUSTEE FOR
 AMERICAN HOME MORTGAGE ASSETS
 TRUST 2006-3, MORTGAGE BACKED
 PASS-THROUGH CERTIFICATES SERIES
 2006-3,

               Plaintiff,

 v.                                                 C.A. No. 1:18-cv-00427-JJM

 KATHERINE L. CAITO,

               Defendant,

 v.

 INTERNAL REVENUE SERVICE,

               Interested Party.


           PLAINTIFF’S MEMORANDUM OF LAW IN RESPONSE TO
      DEFENDANT KATHERINE L. CAITO’S SUMMARY JUDGMENT MOTION

                                      I. INTRODUCTION

        Katherine Caito’s (“Defendant” or “Cairo”) summary judgment motion argues non-

 existent defects in the CitiBank notice of default, proposes far-fetched interpretations of the

 disclosures required under Paragraph 22 of the CitiBank Mortgage, and attempts to impose

 Massachusetts law that cannot apply to the facts of this case much less any foreclosure of a

 Rhode Island mortgage on a Rhode Island property. The challenges Defendant attempts to

 interpose on CitiBank, as Trustee’s pre-foreclosure notice exceed the disclosures, the scope, and

 the purpose of a contractual notice of default issued prior to foreclosure and provide no relief

 from the judgment and order CitiBank, as Trustee pursues in this case.




                                                                                  303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 2 of 16 PageID #: 576



                                    II. LEGAL ARGUMENT

                      A. Defendant Presents No Viable Basis to Challenge
                            CitiBank, as Trustee’s Notice of Default

        Defendant’s argument against the May 11, 2018 Notice of Default’s strict compliance

 with Paragraph 22 of the Mortgage can be broken down into three categories: (1) Defendant

 claims she did not receive a valid Notice of Default from the owner of the note and mortgage or

 from an agent; (2) Defendant believes that the use of “on or before” language in the Notice did

 not specify a particular date by which she must cure and challenges the steps she was required to

 take to cure the default; and (3) Defendant challenges the costs and fees disclosed.

              1. CitiBank, as Trustee’s Attorney-in-Fact Issued the Notice of Default

        Defendant opens and concludes her challenge to the Notice of Default by arguing that she

 did not receive this letter from the owner of the note and mortgage and that the lender, as

 opposed to the mortgage loan servicer, should have sent the Notice. (Memorandum of Law in

 Support of Defendant’s Motion for Summary Judgment (“Defendant’s Memo”), Doc. No. 22-1,

 at pp. 1, 28-31.) Contrary to Defendant’s theory, the Rhode Island Supreme Court has affirmed

 the validity of a foreclosure sale where the mortgagee’s servicer, acting under power of attorney,

 properly mailed notice of sale to the borrowers because a mortgage loan servicer, as agent for the

 lender, acquires all rights possessed by the lender, including the right to exercise the power of

 sale. Breggia v. Mortg. Elec. Registration Sys., Inc., 102 A.3d 636, 641 (R.I. 2014); Ingram v.

 Mortg. Elec. Regis. Sys., Inc., 94 A.3d 636, 641 (R.I. 2014). Applying Breggia and Ingram, this

 Court has concluded that a foreclosure sale was properly noticed by the mortgagee’s loan

 servicer, as an agent of the lender. 252 Wolfrock Rd. Realty Redemption Co. v. Wells Fargo Bank

 N.A., C.A. No. 16-126, 2016 U.S. Dist. LEXIS 9191, at *3-*4 (D.R.I. July 11, 2016).




                                                  2
                                                                                    303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 3 of 16 PageID #: 577



        The undisputed facts of this case demonstrate that Ocwen Loan Servicing, LLC

 (“Ocwen”) issued the May 11, 2018 Notice of Default to the Defendant prior to initiating this

 judicial foreclosure as attorney-in-fact for CitiBank, as Trustee. Ocwen noticed the default and

 filed the judicial foreclosure action under an April 11, 2017 Limited Power of Attorney from

 CitiBank, N.A. (Power of Attorney, Exhibit A.) Specifically, the CitiBank Limited Power of

 Attorney appointed Ocwen as attorney-in-fact for enumerated tasks that included “The right to

 collect, accelerate, initiate suit on and/or foreclose all Loans….” (Id. at p. 1.) Moreover, the

 Power of Attorney identified certain mortgage loans for which CitiBank appointed Ocwen its

 attorney-in-fact on an appended Exhibit A, which includes the trust into which Defendant’s

 mortgage loan was conveyed and assigned, and the foreclosing plaintiff in this case: American

 Home Mortgage Asset Trust 2006-3 Mortgage Backed Pass Through Certificate, Series 2006-3.

        Defendant has no factual basis to deny CitiBank as Trustee’s power of attorney granted to

 Ocwen much less Ocwen’s authority as agent for CitiBank, as Trustee to issue the Notice of

 Default. Moreover, Defendant relies upon Massachusetts law, which this Court has previously

 disregarded as misplaced, while ignoring well settled Rhode Island law that permits a mortgage

 loan servicer, under power of attorney, to foreclose on behalf of the lender. In 252 Wolfrock,

 2016 U.S. Dist. 91191 at *3-*4, this Court concluded that a borrower’s reliance upon

 Massachusetts law, specifically Paiva v. Bank of New York Mellon, 120 F.Supp.3d 7, 10 (D.

 Mass. 2015), was misplaced because Rhode Island’s power of sale statute allows the mortgagee

 to issue the notice of sale to mortgagors in order to initiate foreclosure. Wolfrock should guide

 this Court in declining to review Defendant’s challenge to foreclosure founded on Massachusetts

 law.




                                                3
                                                                                  303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 4 of 16 PageID #: 578



     2. The Notice of Default Strictly Complied with Paragraph 22 of Defendant’s Mortgage

        In Martins v. Fed. Hous. Fin. Agency, 214 F. Supp. 3d 163, 169 (D.R.I. 2016), this Court

 concluded that a mortgagee was required to issue a notice of default with disclosures that strictly

 complied with the statutory power of sale prior to commencing foreclosure. “In real estate

 contracts, when required notice fails to specify dates, inform the borrower of his or her right to

 reinstate a loan after acceleration, or inform the borrower of the ability to bring a court action to

 contest acceleration, that notice is insufficient. Id. (citing In re Demers, 511 B.R. 233, 239

 (Bankr. D.R.I. 2014); Hedco, Ltd. v. Blanchette, 763 A.2d 639, 642, 643 (R.I. 2000)). Here,

 Defendant’s Mortgage required Citibank, as Trustee to provide Defendant, as “Borrower,” a

 notice specifying the following information before accelerating the loan balance:

        (a) the default; (b) the action required to the cure the default; (c) a date, not less
        than 30 days from the date the notice is given to Borrower, by which the default
        must be cured; and (d) that failure to cure the default or on before the date
        specified in the notice may result in acceleration of the sums secured by the this
        Security Instrument and the sale of the Property. The notice shall further inform
        Borrower of the right to reinstate after acceleration and the right to bring a court
        action to assert the non-existence of a default or any other defense of Borrower to
        acceleration and sale.”

 (Am. Compl., Ex. B at ¶ 22.)

 Comparing the face of the May 11, 2018 Notice of Default with Paragraph 22 of the Mortgage

 demonstrates strict compliance because the Notice includes all of the required disclosures.

 Nevertheless, Defendant raises a series of challenges on summary judgment, none of which

 threaten strict compliance.

        Defendant argues that the Notice of Default did not reference a specific date to cure the

 arrearage despite disclosure of June 17, 2018 as the deadline to cure because the notice

 demanded cure “on or before” that date. (Defendant’s Memo at pp. 6, 14-15.) CitiBank, as

 Trustee’s use of the “on or before” language in the Notice matched Paragraph 22(d), which


                                                  4
                                                                                     303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 5 of 16 PageID #: 579



 required disclosure that “failure to cure the default on or before the date specified in the notice

 may result in acceleration….” (Mortgage, Exhibit B to Am. Compl.) Defendant’s argument that

 “[n]o person could determine from the letter the actual date on which to cure” ignores the fact

 that CitiBank, as Trustee would have accepted Defendant’s cure at any time up to June 17, 2018

 and that this specific “on or before” language appears in Paragraph 22 of the Mortgage.

        Defendant further argues a defect in the Notice of Default on grounds of conditions that

 were imposed in order to cure the default, primarily the requirement of payment by certified

 funds. (Defendants’ Memo, p. 20.) In doing so, Defendant ignores Paragraph 22(b) of the

 Mortgage, which requires disclosure of the action required to cure the default. (Mortgage, Ex. B

 to Am. Compl.) Paragraph 22 of the Mortgage does not circumscribe the conditions imposed by

 the mortgagee in order to cure the default so that the Defendant here can object to a demand of

 payment by certified funds, or contact with the mortgage holder to verify the exact amount past

 due on the account in order to reinstate. Instead, Paragraph 22 requires that CitiBank, as Trustee

 to disclose the action required to cure, and here CitiBank, as Trustee’s action required that the

 Defendant make any cure payment by certified funds. The Court should not fault CitiBank, as

 Trustee for a request that Defendant pay more than $2MM by certified funds to cure.

             3. Defendant Presents no Valid Basis to Challenge the Notice of Default
                                 by Objecting to Costs and Fees

        Defendant challenges the Notice of Default’s strict compliance by objecting to CitiBank,

 as Trustee’s $6,086.49 in expenses incurred on the loan as part of the $2,201,915.26 due to cure

 the default. Undisputed facts reject Defendant’s challenge to all expenses charged on the

 account. First, however, the Defendant’s opinion alone on the validity of these expenses cannot

 form a basis to challenge the disclosure’s strict compliance with Paragraph 22. Paragraph 22

 demands disclosure of the default and the action required to cure that default, and CitiBank, as


                                                 5
                                                                                   303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 6 of 16 PageID #: 580



 Trustee disclosed the default by informing the Defendant “mortgage payments on the above

 referenced account are past due, which has caused default under the terms of the Mortgage….”

 (Notice of Default, Exhibit D to Am. Compl.) The notice further informed Defendant of amounts

 past due and includes unpaid principal and interest in the amount of $1,755,311.72, escrow

 advances of $419,235, and late charges in the amount of $21,282, to which the Defendant has not

 objected. Finally, the notice disclosed $6,086.49 in fees and expenses, which have accrued on the

 Defendant’s account over the course of 7 years following her 2012 default. (Defendant’s Memo,

 Doc. No. 22-1 at pp. 21-26.) There is no dispute that CitiBank, as Trustee disclosed to the

 Defendant the total debt owed, including costs and fees. The transaction history for the loan

 provides the actual charges that accrued on the account and were disclosed in the Notice of

 Default. (Transaction History, Exhibit A to Affidavit of Sony Prudent, Doc. No. 41-4 at pp. 2-3.)

 Defendant provides no evidence to challenge the fees but opines: “I have reviewed Exhibit A and

 can state with certainty that certain of these charges are not accurate or were not accurately

 incurred and were not reasonable and necessary.” (Affidavit of Katherine Caito, Doc. No. 22-2 at

 ¶7.)

        The Defendant’s description of the fees alone validates CitiBank, as Trustee’s inclusion

 in the default notice under the terms of the Mortgage. The Mortgage expressly permits CitiBank,

 as Trustee to charge a borrower the following fees:

        ….for services performed in connection with Borrower’s default, for the purpose
        of protecting Lender’s interests in the Property and rights under this Security
        Instrument, including, but not limited to, attorneys’ fees, property inspection and
        valuation fees. In regard to any other fees, the absence of express authority in this
        Security Instrument to charge a specific fee to Borrower shall not be construed as
        a prohibition on the charge of such fee.

 (Mortgage, Exhibit B to Am. Compl. at ¶ 14.) Defendant characterizes the expenses charged as

 foreclosure fees, service of process fees, court appearance fees, skip trace fees to confirm address


                                                  6
                                                                                    303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 7 of 16 PageID #: 581



 and property inspection fees. (Defendant’s Memo at pp. 22-25.) The Defendant’s own

 memorandum and supporting affidavit demonstrate the justification of these fees disclosed as

 valid under the Mortgage.

        Even if this Court were prepared to review the validity of the fees charged, the Court

 cannot credit Defendant’s affidavit allegations as material facts given her overt omission and

 tacit denial of critical facts and circumstances in the history of her mortgage loan. Defendant

 objects to costs and fees from foreclosures, which were assessed to Defendant’s account between

 November of 2015 and November of 2016 by declaring, under oath, the absence of any

 foreclosure sale. (Affidavit of Katherine Caito, Doc. No. 22-2 at ¶¶ 13-19.) Defendant neglects to

 include in these averments the fact that she obtained a stay of foreclosure by filing a petition to

 appoint receiver in the Rhode Island Superior Court on February 9, 2016. (Katherine Caito v.

 One Lot of Real Estate, C.A. No. WC-2016-0061). In fact, the Defendant signed a petition in

 which she represented to the Superior Court that a foreclosure sale was scheduled for February

 11, 2016. (Petition, Exhibit B at ¶ 6.) Moreover, the Defendant did not disclose any defect in the

 pending foreclosure as part of the petition, she did not challenge the notice of default or notice of

 sale, instead she proposed to the Superior Court that a receiver should appointed to protect the

 interests of the creditors (including CitiBank, as Trustee). (Petition, Ex. B at ¶ 12.) Superior

 Court Justice Brian Stern appointed a temporary receiver at 12:20pm on February 10, 2016.

 (Order Appointment Temporary Receiver, Exhibit C.) At 12:34pm on February 10, 2016,

 Defendant’s counsel e-mailed foreclosure counsel to demand cancellation of the February 11,

 2016 sale due to the appointment of a receiver. (02/10/2016 E-Mail, Exhibit D.)

        The Defendant also fails to include in her affidavit averments that once she avoided

 foreclosure through an eleventh hour ex parte petition to appoint receiver, she reached an



                                                  7
                                                                                     303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 8 of 16 PageID #: 582



 agreement with CitiBank, as Trustee to allow the court appointed receiver to sell the property in

 exchange for a release of all claims. 1 A year and half after the receiver was appointed, the

 Defendant requested dismissal of the receivership at a time when the receiver was prepared to

 auction the property and CitiBank, as Trustee filed a motion to approve proof of claim and for

 authorization to credit bid at auction. (CitiBank, as Trustee’s Motion to Approve Amended Proof

 of Claim, Exhibit E; Defendant’s Memorandum of Law in Objection to Approval of Claim,

 Exhibit F at p. 9.)

         The Court cannot credit the Defendant’s conclusory assertions for legitimate objection to

 the costs, fees and expenses that CitiBank, as Trustee incurred in foreclosure that she previously

 acknowledged and evaded through court action. The same analysis can and should be applied to

 title search fees in July of 2013 and service of process fees incurred in May of 2015. These fees

 represent charges and costs on the Property that were incurred at a time when CitiBank, as

 Trustee was preparing to foreclose only to halt the process as a result of pending litigation, first

 Katherine L Caito v. Mortgage Electronic Registration Systems, Inc., C.A. No. 13-00429 and

 second Katherine L. Caito v. MERS, C.A. No. 15-1947. Once again, the Defendant presents no

 valid basis to dispute the costs and fees that were incurred while CitiBank, as Trustee attempted

 to foreclose following her default only to halt the process because of Defendant’s ongoing

 pursuit of litigation. Moreover, given that Defendant has released all claims, known and

 unknown, up to and through the date inception of the 2016 receivership petition, she has no valid

 basis to object to fees and costs.

         Finally, Defendant challenges property inspections on grounds that CitiBank, as Trustee

 knew she was living in the house and had no reason to inspect the Property, and skip trace fees


 1
  A more complete discussion of the settlement agreement is included in CitiBank, as Trustee’s Memorandum of
 Law in Support of its Motion for Summary Judgment. (Doc. No. 21-1 at pp. 13-14.)

                                                     8
                                                                                          303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 9 of 16 PageID #: 583



 because there was no reason to search for her address. (Defendant’s Memo at pp. 24-25.)

 Defendant ignores the terms and conditions of the Mortgage. In Paragraph 9, if the Defendant

 fails to perform the covenants and agreements of the mortgage, the agreement allows CitiBank,

 as Trustee to “do and pay for whatever is reasonable or appropriate to protect Lender’s interest in

 the Property and rights under this Security Instrument, including protecting and/or assessing the

 value of the Property, and securing and/or repairing the Property.” (Mortgage, Ex. B to Am.

 Compl.) Specifically, “[s]ecuring the Property includes, but is not limited to, entering the

 Property to make repairs, change locks, replace or board up doors and windows, drain water

 from pipes, eliminate building or other code violations or dangerous conditions, and have

 utilities turned on or off.” (Id.) Any amounts disbursed by Lender under this Section 9 shall

 become additional debt of Borrower secured by this Security Instrument.” (Id.) Defendant also

 ignores Paragraph 14 of the Mortgage, which as reviewed above allows CitiBank, as Trustee to

 assess property inspections as a loan charge.

        Defendant does not dispute that she has failed to make a monthly mortgage loan payment

 since May of 2012. CitiBank, as Trustee has inspected the premises 37 times over the course of 7

 years to ensure that the Property was secure. The Defendant’s claim that the inspection of the

 premises 37 times in 7 years is unreasonable and unnecessary because that she lives there ignores

 the Mortgage and is ludicrous. The value of the property alone (nearly $6.5MM), and CitiBank,

 as Trustee’s Mortgage securing repayment of a debt at nearly $6MM, demands a modicum of

 property preservation. The Defendant cannot simply argue that her refusal to vacate the premises

 despite years of default and failure to cure somehow eliminates the need for a mortgagee to

 inspect the property on a regular basis and under the terms of the Mortgage. The Defendant’s

 challenge to skip trace fees on the claim that CitiBank, as Trustee had no reason to search her



                                                 9
                                                                                   303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 10 of 16 PageID #: 584



  address three times over the course of 7 years of foreclosure related litigation ignores all noticing

  and servicing requirements and cannot support any valid basis to challenge the Notice of Default.

                    B. Defendant Impermissibly Relies on Massachusetts Law
                      to Argue Strict Compliance under Rhode Island Law

         Defendant attempts to interject Massachusetts law, namely a recent First Circuit decision

  that interprets M.G.L. ch. 244 § 35A, into this Court’s adjudication of whether CitiBank, as

  Trustee has complied with Rhode Island law in pursuit of a judicial foreclosure of a Rhode Island

  mortgage on Rhode Island property. The Court should deny the request because: (1) Plaintiff

  misinterprets and misapplies the decision issued in Thompson v. JPMorgan Chase Bank, N.A.,

  915 F.3d 801 (1st Cir. 2019), (2) an accurate interpretation of the decision, even while applying

  Massachusetts statute and regulations, provides no basis to challenge CitiBank, as Trustee’s

  notice of default; and (3) the First Circuit has issued a misguided decision currently subject to a

  petition for rehearing.

         In Thompson, 915 F.3d at 804, the First Circuit reversed dismissal of a Massachusetts

  contested foreclosure action because the notice of default included what the Panel assumed to be

  the foreclosing bank’s additional language: “you can still avoid foreclosure by paying the total

  past-due amount before a foreclosure sale takes place.” In the opinion of the Court, the additional

  language was potentially deceptive because Paragraph 19 of the borrowers’ mortgage required a

  reinstatement tender at least five days prior to sale. Id. at 804-805. The Court recognized that the

  mortgagee was not obligated to lay out the procedures for reinstatement under Paragraph 19, but

  Chase was obligated to provide notice under Paragraph 22 that was accurate and avoided

  potential deception. Id. at 805.

         In this case, the Plaintiff misinterprets and misapplies Thompson to argue that CitiBank,

  as Trustee’s Notice of Default did not strictly comply with Paragraph 22 of the mortgage for


                                                   10
                                                                                      303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 11 of 16 PageID #: 585



  failure to advise Defendant on the limitations placed on a reinstatement payment following

  acceleration under Paragraph 19. (Defendant’s Memo at pp. 17- 20.) Defendant applies

  Thompson to argue that a Rhode Island mortgagee’s failure to advise the mortgagor that

  reinstatement could occur no later than five days before the scheduled sale is fatally defective.

  The First Circuit, however, did not conclude in any part of Thompson that failing to notify a

  borrower of the limitations on reinstatement under the mortgage contract was fatally defective to

  foreclosure. Instead, the Court specifically noted that a bank was under no obligation to lay out

  the reinstatement procedures of Paragraph 19. Thompson, 915 F.3d at 805. The Court concluded,

  albeit on misguided information and analysis, that additional language Chase employed in

  noticing default could be misleading, with some “imagination.” This Court should deny

  Plaintiff’s summary judgment argument based upon a plain reading of Thompson, in which the

  First Circuit does not demand, even under Massachusetts law, that a bank advise a mortgagor

  that reinstatement could occur no sooner than five days before the foreclosure.

         For reasons discussed below, the First Circuit issued a misguided interpretation of

  Massachusetts law in Thompson, but even if this Court were to apply the First Circuit’s

  reasoning, CitiBank, as Trustee’s Notice of Default was neither misleading nor deceptive. In

  Thompson, 915 F.3d at 804, the First Circuit concluded that the bank’s notice strictly complied

  with Paragraph 22 at first glance. Id. at 804. The Court, however, was troubled by Chase’s

  additional language: “you can still avoid foreclosure by paying the total past-due amount before

  a foreclosure sale takes place….” Id. The additional language caused the Court to find that the

  notice was potentially misleading and deceptive because the Thompson mortgage required a

  reinstatement tender no sooner than 5 days prior to foreclosure. Id.




                                                  11
                                                                                    303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 12 of 16 PageID #: 586



         Here, review of CitiBank, as Trustee’s Notice of Default demonstrates strict compliance

  with Paragraph 22 of the Plaintiff’s Mortgage in the mandatory disclosures including that the

  Plaintiff had the right to reinstate after acceleration. (Notice of Default) More importantly, the

  Notice of Default did not include the additional language, which caused the First Circuit in

  Thompson to determine that the bank’s notice was potentially misleading or deceptive, or any

  additional language for that matter. Defendant argues that the Notice failed under Thompson

  analysis because CitiBank, as Trustee included a disclosure that the Defendant had the right to

  reinstate after acceleration, which is a required disclosure under Paragraph 22. Defendant also

  relies upon CitiBank, as Trustee providing a phone number the Defendant could call to obtain the

  exact amount due on the loan as an additional disclosure, which cannot demonstrate any material

  issue of fact or challenge to foreclosure. (Defendant’s Memo at p. 19.) As a result, even if this

  Court were to apply Thompson (and it should not under any circumstance) to the undisputed fact

  of this case, the holding provides no basis to void the Notice of Default because the additional

  language that caused the First Circuit concern is nowhere to be found in CitiBank, as Trustee’s

  Notice of Default.

         The Thompson decision includes a critical error of analysis this Court must consider on

  review of Defendant’s argument. The First Circuit assumed that the foreclosing bank was the

  “one writing the notice” with “ample opportunity and expertise to make it entirely accurate,” and

  added their own language to create a potentially misleading and deceptive notice of default. 915

  F.3d at 805. The error in the Court’s analysis occurred because the bank’s supposed additional

  language was actually a required disclosure under Massachusetts law. In 2012, the Massachusetts

  Division of Banks issued 209 C.M.R § 56.00 et seq. to implement the Massachusetts

  Legislature’s enactment of M.G.L. 244, § 35A, which requires mortgage holders to provide



                                                 12
                                                                                    303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 13 of 16 PageID #: 587



  borrowers notice of right to cure prior to initiating foreclosure. 209 C.M.R § 56.03 required

  mortgagees to send a right-to-cure notice that “strictly conforms to the … form under 209 C.M.R

  § 56.04. The form notice in 209 C.M.R. § 56.04 includes the following sentence: “After [150/90

  DAY EXPIRATION DATE], you can still avoid foreclosure by paying the total past due amount

  before a foreclosure sale takes place.” Id. at §56.04 (emphasis added). (See 209 C.M.R. § 56.04,

  Exhibit G.)

         Chase’s pre-foreclosure notice, and what the First Circuit failed to account for in deciding

  Thompson, included the supposed additional language in order to strictly conform their notice of

  default to Massachusetts law. In other words, the notice issued in Thompson strictly complied

  with Paragraph 22 of the Thompson mortgage and complied with M.G.L. ch. 244 §35A by

  strictly conforming to the Code of Massachusetts Regulations form at 209 CMR §56.04. (Default

  Notice, Thompson v. JPMorgan Chase Bank, N.A., Case 1:18-cv-10131-RWZ, Doc. No. 9-1,

  Exhibit H.) This and other errors in analysis have caused JPMorgan Chase Bank, N.A. to file a

  petition for rehearing, which is now supported by several Amicus Briefs.

         Even if this Court does not seek to delve into whether the First Circuit issued a misguided

  holding now pending a request for rehearing, at a minimum the Court must recognize that the

  Thompson decision and its implications are decidedly focused on Massachusetts law. Review of

  the notice of default at issue in Thompson on its own, and particularly when compared to the

  notice of default at issue in this case, demonstrates a statutory framework and right to cure

  procedure that is entirely foreign to this jurisdiction. (Exhibit H.) No mortgage holder in this

  jurisdiction would ever issue a notice with the additional language that puzzled the First Circuit

  because Rhode Island law does not require this mandatory language. The General Assembly has

  not legislated any counterpart or law similar to M.G.L. ch. 244, § 35A, and the Rhode Island



                                                 13
                                                                                    303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 14 of 16 PageID #: 588



  Department of Business Regulation has not issued any regulation similar to 209 C.M.R. § 56.00

  et seq. Because the First Circuit reviewed a Massachusetts foreclosure, that followed a

  Massachusetts notice of default and right to cure, and determined, errantly, that the notice did not

  comply with Massachusetts law, this Court should not consider the Thompson decision for

  guidance on the sufficiency of the Notice of Default in this case.

         Defendant attempts to justify reliance upon Massachusetts by arguing that Rhode Island

  courts apply Massachusetts case law due to similarities of the statutes authorizing statutory

  power of sale. (Defendant’s Memo at pp. 16-17, 27-29.) Defendant’s broad inclusion of

  persuasive authority from Massachusetts presents no viable challenge here. For example,

  Defendant simply assumes the adoption of Pinti v. Emigrant Mortgage Company, 472 Mas. 226,

  33 N.E.3d 1213 (2015) as applicable to Rhode Island law because the Massachusetts Supreme

  Judicial Court (“SJC”) invalidated a foreclosure where the notice of default did not strictly

  comply with the mortgage. The reasoning of Pinti, however, distinguishes the decision from

  Rhode Island law because the SJC specifically relied upon M.G.L. c. 183, § 21 to demand strict

  compliance. By contrast, in Martins, 214 F.Supp.3d at 169-70, this Court specifically relied on

  Rhode Island law that a construed a notice requirement to a contract as a condition precedent,

  which required strict compliance. In another example, Defendant relies on Paiva, 120 F.Supp.3d

  at 10 to demand strict compliance, but this Court previously determined that a borrower’s

  reliance upon that case, and Massachusetts law for that matter, was “misplaced.” 252 Wolfrock

  Rd., 2016 U.S. Dist. LEXIS 91191 at *3; see also Cornejo v. Bank of N.Y. Melon, C.A. No. 16-

  64, 2016 U.S. Dist. LEXIS 110032 at *6-*7 (D.R.I. Aug. 17, 2016) (“Paiva, however, interprets

  Massachusetts law, and, Plaintiff’s reliance on it for guidance under Rhode Island is, thus,




                                                  14
                                                                                     303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 15 of 16 PageID #: 589



  misplaced.”) In Thompson, the First Circuit interpreted and relied exclusively upon

  Massachusetts law, and Defendant’s reliance upon Thompson, much like Paiva, is misplaced.

                    C. Defendant Ignores Rhode Island Law While Arguing that
                          CitiBank, as Trustee did not Accelerate the Note

          Defendant errantly argues that CitiBank, as Trustee was required to send her an

  acceleration letter. In Boynton v. Federal Housing Finance Agency, et al., C.A. No. 1:15-cv-

  00350-JJM-LDA, 2017 U.S. Dist. LEXIS 150442, at *6 (D.R.I. Sept. 15, 2017), this Court

  concluded that Fannie Mae accelerated the mortgage when it filed the judicial foreclosure action.

  In Viera v. Bank of N.Y. Mellon, C.A. No. 17-cv-0523, 2018 U.S. Dist. LEXIS 176276, at *4-6

  (D.R.I. Oct. 12, 2018), Judge Smith dismissed a similar claim under a breach of contract cause of

  action finding that Paragraph 22 of a mortgage did not require a foreclosing mortgagee to send

  borrower a separate notice of acceleration. Defendant’s argument ignores the general principle,

  supported by this Court’s precedent, that initiation of a judicial foreclosure action accelerates the

  mortgage. Paragraph 22 of the Mortgage at issue in this litigation contains no requirement for a

  separate notice of acceleration such that Plaintiffs’ claim cannot provide any basis to evade

  foreclosure.

                                         III. CONCLUSION

          For the reasons stated above, based upon the evidence provided and response to

  Defendant Katherine L. Caito’s Statement of Undisputed Facts, CitiBank, N.A., as Trustee for

  American Home Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates

  Series 2006-3 requests denial of Defendant’s summary judgment motion and entry of judgment

  in their favor.




                                                   15
                                                                                      303935160V1 1010069
Case 1:18-cv-00427-JJM-LDA Document 36 Filed 07/15/19 Page 16 of 16 PageID #: 590



                                                       Respectfully submitted,

                                                       CITIBANK, N.A., AS TRUSTEE FOR
                                                       AMERICAN HOME MORTGAGE
                                                       ASSETS TRUST 2006-3, MORTGAGE
                                                       BACKED PASS-THROUGH
                                                       CERTIFICATES SERIES 2006-3,

                                                       By Its Attorneys,


                                                       /s/ Samuel C. Bodurtha
                                                       Samuel C. Bodurtha, Bar No. 7075
                                                       Ethan Z. Tieger, Bar No. 9308
                                                       HINSHAW & CULBERTSON LLP
                                                       56 Exchange Terrace
                                                       Providence, RI 02903
                                                       Telephone: (401) 751-0842
                                                       Facsimile: (401) 751-0072
                                                       sbodurtha@hinshawlaw.com
                                                       etieger@hinshawlaw.com

  Dated:     July 15, 2019



                                  CERTIFICATE OF SERVICE

          I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
  will be sent electronically to the registered participants as identified on the Notice of Electronic
  Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
  July 15, 2019.

                                                     /s/ Samuel C. Bodurtha
                                                     Samuel C. Bodurtha




                                                  16
                                                                                     303935160V1 1010069
